Exhibit 10.59

EXECUTION COPY
SECOND AMENDED AND RESTATED
SYSCO CORPORATION 2005
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
Effective July 2, 2008

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
SYSCO CORPORATION 2005
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS

                  Page
ARTICLE I
  DEFINITIONS   2
 
       
ARTICLE II
  ELIGIBILITY   6
 
       
ARTICLE III
  DEFERRAL   7
 
       
3.1
  Election to Defer   7  
3.2
  Failure to Elect   7  
3.3
  Revocation or Change of Election   7  
3.4
  Timing and Form of Election   7
 
       
ARTICLE IV
  ACCOUNT   8  
4.1
  Establishing a Participant’s Account   8  
4.2
  Credit of the Participant’s Deferral   8  
4.3
  Deemed Investments   8  
4.4
  Procedure to Credit/Debit Interest, Earnings, or Losses Upon an Event of
Distribution   9
 
       
ARTICLE V
  VESTING   11
 
       
ARTICLE VI
  DISTRIBUTIONS   12  
6.1
  Form and Time of Distribution   12  
6.2
  Death/Beneficiary Designation   13  
6.3
  Termination Distributions   14  
6.4
  Hardship Withdrawals   14  
6.5
  Payments upon Income Inclusion Under Section 409A   14  
6.6
  Expenses Incurred in Enforcing the Plan   15  
6.7
  Responsibility for Distributions and Withholding of Taxes   15
 
       
ARTICLE VII
  ADMINISTRATION   16  
7.1
  Committee Appointment   16  
7.2
  Committee Organization and Voting   16  
7.3
  Powers of the Committee   16  
7.4
  Committee Discretion   17  
7.5
  Reimbursement of Expenses   17  
7.6
  Indemnification   17
 
       
ARTICLE VIII
  AMENDMENT AND/OR TERMINATION   18  
8.1
  Amendment or Termination of the Plan   18  
8.2
  No Retroactive Effect on Account   18  
8.3
  Effect of Termination   18

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
ARTICLE IX
  FUNDING   20  
9.1
  Payments Under This Plan Are the Obligation of SYSCO   20  
9.2
  Plan Obligations May Be Funded Through Rabbi Trust   20  
9.3
  Reversion of Excess Assets   20  
9.4
  Participants Must Rely Only on General Credit of SYSCO   20
 
       
ARTICLE X
  MISCELLANEOUS   22  
10.1
  Limitation of Rights   22  
10.2
  Distributions to Incompetents or Minors   22  
10.3
  Nonalienation of Benefits   22  
10.4
  Reliance Upon Information   22  
10.5
  Severability   23  
10.6
  Notice   23  
10.7
  Gender and Number   23  
10.8
  Governing Law   23  
10.9
  Effective Date   23  
  10.10
Compliance with Section 409A   23

-ii-



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
SYSCO CORPORATION 2005
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
     WHEREAS, Sysco Corporation sponsors and maintains that certain First
Amended and Restated Sysco Corporation 2005 Board of Directors Deferred
Compensation Plan effective as of January 1, 2005 (the “Current Plan”);
     WHEREAS, Section 8.1 of the Current Plan authorizes the Board of Directors
of Sysco Corporation to amend the Current Plan; and
     WHEREAS, the Board of Directors of Sysco Corporation has determined that it
is in the best interests of Sysco Corporation and its non-employee directors to
amend and restate the Current Plan to (i) reduce the investment return of the
Default Investment and the interest rate applicable to installment payouts on
certain amounts; (ii) remove the Variable Investment Option (as defined in the
Current Plan); and (iii) add a right to receive distributions upon the
disability of a Participant.
     NOW, THEREFORE, Sysco Corporation hereby adopts this Second Amended and
Restated Sysco Corporation 2005 Board of Directors Deferred Compensation Plan,
effective July 2, 2008 (the “Plan”), as follows:

-1-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Account. “Account” means a Participant’s Account in the Deferred
Compensation Ledger maintained by the Committee which reflects the entire
interest of the Participant in the Plan. Each Account shall reflect the
Participant’s compensation deferred under this Plan, as adjusted herein for
deemed Investment earnings and losses and credited interest.
     Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.
     Board of Directors. “Board of Directors” means the Board of Directors of
SYSCO.
     Business Day. “Business Day” means during regular business hours on any day
on which the New York Stock Exchange is open for trading.
     Change of Control. “Change of Control” means the occurrence of one or more
of the following events:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of 20% or more of either (i) the then-outstanding shares of
SYSCO common stock (the “Outstanding SYSCO Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of SYSCO entitled to vote
generally in the election of directors (the “Outstanding SYSCO Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from SYSCO, (2) any acquisition by SYSCO, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by SYSCO or any Affiliate, or (4) any acquisition by any corporation;
pursuant to a transaction that complies with subparagraphs (c)(i), (c)(ii) and
(c)(iii) of this definition;
          (b) Individuals who, as of July 1, 2008, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to July 1, 2008, whose election, or nomination
for election by SYSCO’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving SYSCO or any of its
Affiliates, a sale or other disposition of all or substantially all of the
assets of SYSCO, or the acquisition of assets or stock of another entity by
SYSCO or any of its Affiliates (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or

-2-



--------------------------------------------------------------------------------



 



substantially all of the individuals and entities that were the beneficial
owners of the Outstanding SYSCO Common Stock and the Outstanding SYSCO Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns SYSCO or
all or substantially all of SYSCO’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding SYSCO Common
Stock and the Outstanding SYSCO Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of SYSCO or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such Business
Combination; or
          (d) Approval by the stockholders of SYSCO of a complete liquidation or
dissolution of SYSCO.
     Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     Committee. “Committee” means the persons who are from time to time serving
as Chief Executive Officer, Secretary, and Treasurer of SYSCO. These persons
shall constitute the members of the committee administering this Plan.
     Current Plan. “Current Plan” shall have the meaning set forth in the
Recitals.
     Default Distribution Option. “Default Distribution Option” shall have the
meaning set forth in Section 6.1(c).
     Default Investment. “Default Investment” shall mean a hypothetical
investment with a per annum investment return equal to Moody’s determined as of
October 31st of the calendar year prior to the calendar year for which such rate
shall be effective, or such other Investment designated by the Committee as the
“Default Investment” on Exhibit “A” attached hereto. The investment return of
the Default Investment shall be re-determined annually as of November 1st of the
calendar year prior to the calendar year for which such rate shall be effective.
The investment return, once established, shall be effective as of January 1st of
the calendar year following the calendar year in which such investment return is
calculated and shall remain in effect for the entire calendar year.

-3-



--------------------------------------------------------------------------------



 



     Deferred Compensation Ledger. “Deferred Compensation Ledger” means the
ledger maintained by the Committee for each Participant which reflects the
amount of the Participant’s compensation deferred under this Plan, the credits
and debits for deemed Investment earnings and losses pursuant to Sections 4.3
and 4.4, interest credited pursuant to Section 4.5, and cash distributed to the
Participant or the Participant’s Beneficiary or Beneficiaries pursuant to
Article VI.
     Disability. “Disability” means that a Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
     Eligibility Date. “Eligibility Date” means the date as of which a member of
the Board of Directors is first eligible to participate in the Plan. A member of
the Board of Directors shall be notified of his Eligibility Date by the
Committee or its designee.
     Fair Market Value. “Fair Market Value” means, with respect to any
Investment, the closing price on the date of reference, or if there were no
sales on such date, then the closing price on the nearest preceding day on which
there were such sales, and in the case of an unlisted security, the mean between
the bid and asked prices on the date of reference, or if no such prices are
available for such date, then the mean between the bid and asked prices on the
nearest preceding day for which such prices are available. With respect to any
Investment which reports “net asset values” or similar measures of the value of
an ownership interest in the Investment, Fair Market Value shall mean such
closing net asset value on the date of reference, or if no net asset value was
reported on such date, then the net asset value on the nearest preceding day on
which such net asset value was reported. For any Investment not described in the
preceding sentences, Fair Market Value shall mean the value of the Investment as
determined by the Committee in its reasonable judgment on a consistent basis,
based upon such available and relevant information as the Committee determines
to be appropriate.
     Investment. “Investment” means the options set forth in Exhibit “A”
attached hereto, as the same may be amended from time to time by the Committee
in its sole and absolute discretion.
     Lump Sum Distribution Option. “Lump Sum Distribution Option” shall have the
meaning set forth in Section 6.1(b)(i).
     Moody’s. “Moody’s” means, as of any specified date, the monthly average of
the Moody’s Average Corporate Bond Yield (determined by dividing the sum of the
Corporate Bond Yield Averages for each month, as published in the Moody’s Bond
Survey, by the number of months in the applicable calculation period) for either
the (i) six month period ending on the specified date, or (ii) the twelve month
period ending on the specified date, whichever produces the higher rate.

-4-



--------------------------------------------------------------------------------



 



     Participant. “Participant” means a member of the Board of Directors of
SYSCO who is not otherwise employed by SYSCO or a Subsidiary, and any former
member of the Board of Directors of SYSCO who is eligible to participate in the
Plan or who has an Account in the Deferred Compensation Ledger.
     Plan. “Plan” means this Second Amended and Restated Sysco Corporation 2005
Board of Directors Deferred Compensation Plan, as set forth in this document and
amended from time to time.
     Plan Year. “Plan Year” means the calendar year.
     Section 409A. “Section 409A” means Section 409A of the Code. References
herein to “Section 409A” shall also include any regulatory and other
interpretive guidance promulgated under Section 409A of the Code.
     Securities Act. “Securities Act” means the Securities Exchange Act of 1934,
as amended from time to time.
     Separation from Service. “Separation from Service” means a “separation from
service” within the meaning of Section 409A.
     Subsequent Elections. “Subsequent Elections” shall have the meaning set
forth in Section 6.1(a).
     Subsidiary. “Subsidiary” means (a) any corporation which is a member of a
“controlled group of corporations” which includes SYSCO, as defined in Code
Section 414(b), (b) any trade or business under “common control” with SYSCO, as
defined in Code Section 414(c), (c) any organization which is a member of an
“affiliated service group” which includes SYSCO, as defined in Code Section
414(m), (d) any other entity required to be aggregated with SYSCO pursuant to
Code Section 414(o), and (e) any other organization or employment location
designated as a “Subsidiary” by resolution of the Board of Directors.
     SYSCO. “SYSCO” means SYSCO Corporation, the sponsor of this Plan.
     Termination. “Termination” means a Participant’s Separation from Service
from the Company voluntarily (by reason of such Participant retirement, or
resignation from the Board of Directors) or involuntarily (by reason of such
Participant’s removal from the Board of Directors for any reason) for any reason
other than death or Disability.
     Treasury Regulations. “Treasury Regulations” means the Federal Income Tax
Regulations, and, to the extent applicable, any Temporary or Proposed
Regulations promulgated under the Code, as such regulations may be amended from
time to time (including the corresponding provisions of succeeding regulations).
     Trust. “Trust” means any trust created by separate agreement as permitted
by Section 9.2 of this Plan.
     Unforeseeable Emergency. “Unforeseeable Emergency” shall have the meaning
set forth in Section 6.5.

-5-



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     All members of the Board of Directors who are not otherwise employed by
SYSCO or a Subsidiary shall be eligible to participate in this Plan.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL
     3.1 Election to Defer. Each Participant may elect to defer under this Plan
a percentage of his Director’s fees in any ten percent (10%) increment which is
not less than twenty percent (20%) nor more than one hundred percent (100%) of
his Director’s fees. Generally, the election to defer is effective only if
received by the Committee in proper form prior to the beginning of the Plan Year
or Years for which it is to be applicable; once a Plan Year has commenced, the
election to defer shall be irrevocable for that Plan Year. Notwithstanding the
foregoing provisions of this Section 3.1 to the contrary, with respect to the
first Plan Year during which a Participant becomes eligible to participate in
the Plan, the Participant’s election to defer may be made, with respect to
Director’s fees for services to be performed subsequent to the election, within
thirty (30) days after the Participant’s Eligibility Date.
     3.2 Failure to Elect. If the Participant fails to provide his election to
the Committee in proper form: (i) with respect to the initial Plan Year of a
Participant’s Plan eligibility, on or before the thirtieth (30th) day following
the Participant’s Eligibility Date, and (ii) with respect to Plan Years after a
Participant’s initial year of Plan eligibility, the beginning of a Plan Year for
which no prior election is effective, the Participant shall be deemed to have
elected not to defer any portion of his Director’s fees for that Plan Year.
     3.3 Revocation or Change of Election. Each Participant shall have the right
to revoke or change any prior continuing election to defer a portion or all of
his Director’s fees; provided, however, that any such revocation or change of
election shall be effective only on a prospective basis beginning with
Director’s fees earned during the Plan Year next following the Plan Year during
which the Committee receives the revocation or change in proper form.
Notwithstanding anything to the contrary contained herein, if a Participant
receives a hardship withdrawal pursuant to Section 6.5, the Participant may
elect to cancel his deferral election in effect for such calendar year. Such
cancellation election shall be made in writing by the Participant in such form
as the Committee determines from time to time, and any subsequent deferral
elections shall be subject to the requirements of the first two sentences of
Section 3.1.
     3.4 Timing and Form of Election. The Committee shall have the right to make
such rules and regulations regarding the election, revocation, or change of
election to defer as are not inconsistent with the requirements of Sections 3.1,
3.2, and 3.3 or Section 409A, including establishing election periods, forms for
elections, and all other pertinent matters.

-7-



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNT
     4.1 Establishing a Participant’s Account. The Committee shall establish an
Account for each Participant in a Deferred Compensation Ledger which shall be
maintained by SYSCO. Each Account shall reflect the entire interest of the
Participant in the Plan.
     4.2 Credit of the Participant’s Deferral. The Participant’s Account in the
Deferred Compensation Ledger shall be credited on the same day on which the cash
compensation would otherwise have been paid to the Participant with a dollar
amount equal to the total amount by which the Participant’s cash compensation
was reduced in accordance with the Participant’s deferral election.
     4.3 Deemed Investments. The credit balance of the Participant’s Account in
the Deferred Compensation Ledger shall be deemed invested and reinvested from
time to time in such Investments as shall be designated by the Participant in
accordance with the following:
          (a) Upon commencement of participation in the Plan, each Participant
shall make a designation of the Investments in which his Account will be deemed
invested. The Investments designated by a Participant shall be deemed to have
been purchased on the date on which the Participant’s deferrals are credited to
the Participant’s Account, or if such date is not a Business Day, on the first
Business Day following such date. If a Participant has not made a designation of
Investments in which his Account will be deemed invested, the credit balance of
the Participant’s Account shall be deemed to be invested in the Default
Investment.
          (b) At such times and under such procedures as the Committee shall
designate, each Participant shall have the right to change (i) the existing
Investments in which the Participant’s Account is deemed invested by treating a
portion of the existing Investments in the Participant’s Account as having been
sold and the new Investments purchased (i.e., an Investment transfer); and
(ii) the Investments which are deemed to be purchased with future deferrals
credited to the Participant’s Account.
          (c) In the case of any deemed purchase of an Investment, the
Participant’s Account shall be decreased by a dollar amount equal to the number
of units of such Investment treated as purchased multiplied by the per unit net
asset value of such Investment as of such date or, if such date is not a
Business Day, on the first Business Day following such date, and shall be
increased by the number of units of such Investment treated as purchased. In the
case of any deemed sale of an Investment, the Participant’s Account shall be
decreased by the number of units of Investment treated as sold, and shall be
increased by a dollar amount equal to the number of units of such Investment
treated as sold multiplied by the per unit net asset value of such Investment as
of such date or, if such date is not a Business Day, on the first Business Day
following such date.

-8-



--------------------------------------------------------------------------------



 



          (d) In no event shall SYSCO be under any obligation, as a result of
any designation of Investments made by Participants, to acquire any Investment
assets, it being intended that the designation of any Investment shall only
affect the determination of amounts ultimately paid to a Participant.
          (e) In determining the amounts of all debits and credits to the
Participant’s Account, the Committee shall exercise its reasonable best
judgment, and all such determinations (in the absence of bad faith) shall be
binding upon all Participants and their Beneficiaries. If an error is discovered
in the Participant’s Account, the Committee, in its sole and absolute
discretion, shall cause appropriate, equitable adjustments to be made as soon as
administratively practicable following the discovery of such error or omission.
     4.4 Crediting of Earnings on Amounts Invested in the Default Investment.
Earnings will be credited on the portion of the Participant’s Account invested
in the Default Investment in accordance with this Section 4.4. For the portion
of the Participant’s Account which is invested (or deemed invested) in the
Default Investment as of the close of business on July 1, 2008, earnings
credited to the Participant’s Account on or after July 2, 2008, with respect to
such amounts shall be credited at a per annum investment return equal to the sum
of (a) the investment return of the Default Investment, plus (b) one percent
(1%). For deferrals credited to a Participant’s Account on or after July 2, 2008
and invested in the Default Investment, and Investment transfers into the
Default Investment on or after July 2, 2008, earnings credited to the
Participant’s Account on or after July 2, 2008, with respect to such amounts
will be credited at a per annum investment return equal to the investment return
of the Default Investment.
     4.5 Procedure to Credit/Debit Interest, Earnings, or Losses Upon an Event
of Distribution.
          (a) Crediting/Debiting of Interest or Deemed Investment Earnings or
Losses Prior to Commencement of Distributions. The Participant’s Account shall
continue to be credited or debited with Investment earnings or losses until the
later to occur of (x) the date of the event giving rise to the distribution; or
(y) the last day of the month preceding the month in which distributions will
commence (the “Conversion Date”) at which time the deemed Investments in the
Participant’s Account, other than amounts invested in the Default Investment,
shall be treated as sold and credited with a dollar value in accordance with
Section 4.3(c) and invested in the Default Investment. For the period beginning
on the Conversion Date and ending on the day immediately before the date on
which distributions commence, earnings will be credited as provided in
Section 4.4.
          (b) Crediting of Interest After Commencement of Installment
Distributions. With respect to distributions subject to this Section 4.5(b), if
any portion of a Participant’s Account is to be paid pursuant to the Installment
Distribution Option, interest shall be credited to the declining balance of the
portion of the Participant’s Account subject to this Section 4.5(b) beginning on
the day on which distributions commence and continuing until the final
installment distribution is paid. The interest crediting rate for purposes of
this Section 4.5(b) shall be determined as follows: (i) for events occurring
prior to July 2, 2008, that give rise to a distribution, the per annum interest
rate equal to the sum of (A) Moody’s as of the last day of the month that is two
(2) months prior to the month during which distributions are to commence, and
(B) one percent (1%); and (ii) for events occurring on or

-9-



--------------------------------------------------------------------------------



 



after July 2, 2008, that give rise to a distribution, the per annum interest
rate equal to Moody’s as of the last day of the month that is two (2) months
prior to the month during which distributions are to commence.
          (c) Variable Investment Option. For Participant’s whose Termination
occurred prior to July 2, 2008, and who elected the Variable Investment Option
(as defined in the Current Plan), the determination of the amount of each
installment payment and the crediting of Investment earnings and losses shall be
governed by the terms of the Current Plan. Notwithstanding the foregoing, that
for purposes of determining the amount of Investment earnings and losses
credited to the Participant’s Account, the terms of the Plan shall govern.

-10-



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     The amount credited to a Participant’s Account attributable to deferrals of
Director’s fees, adjusted for interest and deemed Investment earnings and losses
pursuant to Sections 4.3, 4.4 and 4.5, shall be one hundred percent (100%)
vested at all times.

-11-



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
     6.1 Form and Time of Distribution.
          (a) Election, Revocation, or Change of Election of the Form of
Distribution. Each Participant shall have the right to elect, to revoke, or to
change any prior election of the form of distribution at the time and under the
rules established by the Committee, which rules shall include the provisions of
this Article VI. A Participant may elect different forms of distribution, as
specified in Section 6.1(b), with respect to the distribution options described
in Sections 6.2 (upon death), 6.3 (upon Termination), and 6.4 (upon Disability).
The initial election of form of distribution with respect to a particular
distribution event, if received by the Committee in proper form prior to or
concurrent with the time a Participant first makes an election to defer
Director’s fees under this Plan, shall become effective upon receipt, and shall
become irrevocable at the time a Participant first makes an election to defer
Director’s fees under this Plan. Any election of form of distribution or
revocations or changes of election of form of distribution with respect to a
distribution event that a Participant makes after he first makes an election to
defer Director’s fees under this Plan (such elections, revocations, and changes
are referred to collectively herein as “Subsequent Elections”) shall be
effective only if the Subsequent Election is received by the Committee in proper
form at least one (1) year prior to the occurrence of the event giving rise to
the distribution to which such Subsequent Election applies. During the one-year
period after a Subsequent Election is received by the Committee, the
Participant’s last effective election, revocation, or change shall remain in
force with respect to such distribution event. In addition, with respect to
distributions resulting from the Participant’s Termination, the first payment
pursuant to such Subsequent Election may not be made within the five (5) year
period commencing on the date such payment would have been made or commenced
under the last effective election, revocation, or change made by the
Participant. Notwithstanding the foregoing provisions of this Section 6.1(a), at
such time as the Committee shall determine but no later than December 31, 2008,
a Participant may make a Subsequent Election to change the form of distribution
of a Participant’s Account, provided that a Subsequent Election made during
calendar year 2008 may not: (A) apply to any amount that would otherwise be
payable during calendar year 2008, (B) cause an amount that is otherwise payable
after calendar year 2008 to be paid in calendar year 2008; and (C) shall not
apply to any distribution that is otherwise payable within the six-month period
following the date of such Subsequent Election.
          (b) Form of Distribution Options Available. The distribution options
that may be selected by Participants are as follows:
          (i) a lump-sum payment (the “Lump-Sum Distribution Option”) to the
Participant or the Participant’s Beneficiaries of the Participant’s Account in
the Deferred Compensation Ledger;
          (ii) equal quarterly or annual (as elected by the Participant)
installment payments to the Participant or the Participant’s Beneficiaries of
principal and interest for a period of up to 20 years (as elected by the
Participant) (the “Installment Distribution Option”);

-12-



--------------------------------------------------------------------------------



 



          (iii) a combination of the Lump-Sum Distribution Option and the
Installment Distribution Option, whereby a portion of the Participant’s Account
in the Deferred Compensation Ledger is distributed in part pursuant to the
Lump-Sum Distribution Option, and the balance of the Account is distributed
pursuant to the Installment Distribution Option. If a Participant elects to have
his Account distributed pursuant to this Section 6.1(c)(iii), the lump sum
payment shall be made at the time provided in Section 6.1(f) and the installment
payments shall commence upon the next applicable payment date (i.e., quarterly
or annually).
          (c) Default Distribution Option. If a Participant does not have an
effective election as to the form of distribution on file with the Committee at
the time distributions to such Participant are to commence, the Participant
shall be conclusively deemed to have elected to receive the balance of the
Participant’s Account pursuant to the Installment Distribution Option annually
over a period of ten (10) years (the “Default Distribution Option”).
          (d) Payment of Amounts less than $30,000. Notwithstanding any other
provision of this Plan, if a Participant’s Account is less than $30,000 on the
date installment distributions to such Participant hereunder would otherwise
commence, the distribution shall be made in one lump sum.
          (e) Commencement of Distributions. Distributions pursuant to this
Section 6.1 shall commence as soon as administratively feasible after the
occurrence of the event giving rise to the distribution, but not later than
ninety (90) days after the event giving rise to the distribution; provided,
that, in the case of the death of the Participant, distributions shall not
commence within the thirty (30) day period following the Participant’s death,
provided further, that, in the case of a Participant who has made a Subsequent
Election, distributions shall not commence earlier than the time prescribed by
Section 6.1(a).
     6.2 Death/Beneficiary Designation. Upon the death of a Participant, the
Participant’s Beneficiary or Beneficiaries shall receive, at the time and in the
manner provided in Section 6.1, the balance then credited to the Participant’s
Account in the Deferred Compensation Ledger. Each Participant, at the time of
making his initial deferral election, must file with the Committee a designation
of one or more Beneficiaries to whom distributions otherwise due the Participant
shall be made in the event of his death prior to the complete distribution of
the amount credited to his Account in the Deferred Compensation Ledger. The
designation shall be effective upon receipt by the Committee of a properly
executed form which the Committee has approved for that purpose. The Participant
may from time to time revoke or change any designation of Beneficiary by filing
another approved Beneficiary designation form with the Committee. If there is no
valid designation of Beneficiary on file with the Committee at the time of the
Participant’s death, or if all of the Beneficiaries designated in the last
Beneficiary designation have predeceased the Participant or, in the case of
entities, otherwise ceased to exist, the Beneficiary shall be the Participant’s
spouse, if the spouse survives the Participant, or otherwise the Participant’s
estate. A Beneficiary who is an individual shall be deemed to have predeceased
the Participant if the Beneficiary dies within thirty (30) days after the date
of the Participant’s death. If any Beneficiary survives the Participant but dies
or, in the case of an entity, otherwise ceases to exist before receiving all
amounts due the Beneficiary from the Participant’s Account, the

-13-



--------------------------------------------------------------------------------



 



balance of the amount which would have been paid to that Beneficiary shall,
unless the Participant’s designation provides otherwise, be distributed to the
individual deceased Beneficiary’s estate or, in the case of a Beneficiary which
is an entity, to the Participant’s spouse, if the spouse survives the
Participant, or otherwise to the Participant’s estate. Any Beneficiary
designation which designates any person or entity other than the Participant’s
spouse must be consented to in writing by the Participant’s spouse in a form
acceptable to the Committee in order to be effective.
     6.3 Termination Distributions . Upon the Participant’s Termination, the
Participant shall receive, at the time and in the manner provided in
Section 6.1, the amount credited to the Participant’s Account in the Deferred
Compensation Ledger.
     6.4 Disability Distributions. Upon the Participant’s Disability occurring
on or after January 1, 2009, the Participant shall receive, at the time and in
the manner provided in Section 6.1, the amount credited to the Participant’s
Account in the Deferred Compensation Ledger.
     6.5 Hardship Withdrawals. Any Participant may request a hardship withdrawal
to satisfy an “Unforeseeable Emergency.” No hardship withdrawal can exceed the
lesser of the amount credited to the Participant’s Account or the amount
reasonably needed to satisfy the Unforeseeable Emergency. Whether an
Unforeseeable Emergency exists and the amount reasonably needed to satisfy such
emergency shall be determined by the Committee based upon the evidence presented
by the Participant and the rules established in this Section 6.5. If a hardship
withdrawal is approved by the Committee, it shall be paid within ten (10) days
of the Committee’s determination. For purposes of this Plan, an Unforeseeable
Emergency means: (a) a severe financial hardship to the Participant resulting
from an illness or accident of the Participant or of a dependent (as defined in
Section 152(a) of the Code) of the Participant, (b) the loss of the
Participant’s property due to casualty, or (c) another similar extraordinary and
unforeseeable circumstance arising as a result of events beyond the control of
the Participant. The circumstances that constitute a hardship shall depend upon
the facts of each case, but, in any case, amounts distributed with respect to an
Unforeseeable Emergency shall not exceed the amount necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
emergency is or may be relieved: (i) through reimbursement or compensation by
insurance or otherwise (other than compensation that would otherwise be
available to the Participant from either a tax-qualified plan or another
non-qualified deferred compensation plan (irrespective of whether such
non-qualified deferred compensation plan is subject to Section 409A)), (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets will not itself cause severe financial hardship, or (iii) by additional
compensation that may be available to such Participant by reason of a
cancellation of deferrals under Section 3.3 of this Plan. Foreseeable needs for
funds, such as the need to send a Participant’s child to college or the desire
to purchase a home, shall not be considered to be an Unforeseeable Emergency.
     6.6 Payments upon Income Inclusion Under Section 409A. It is intended that
the provisions of this Plan shall comply with the requirements of Section 409A;
however, if it is determined that the provisions of this Plan do not comply with
the requirements of Section 409A and a Participant is required to include in
income

-14-



--------------------------------------------------------------------------------



 



amounts otherwise deferred under this Plan, the Participant shall be entitled,
upon request, to receive a distribution not to exceed the amount required to be
included in income as a result of the failure of the Plan to meet the
requirements of Section 409A. Amounts distributable pursuant to this Section 6.6
shall be distributed as soon as administratively feasible, but no later than
ninety (90) days after the date of the determination that the Plan does not
comply with the requirements of Section 409A.
     6.7 Expenses Incurred in Enforcing the Plan. SYSCO will, in addition to the
amounts otherwise payable to a Participant under the Plan, pay a Participant for
all legal fees and expenses incurred by him in contesting or disputing his
removal from the Board of Directors or in seeking to obtain or enforce any
benefit provided by this Plan if the removal occurs in the Plan Year in which a
Change of Control occurs or during the next three (3) succeeding Plan Years
following the Plan Year in which a Change of Control occurs.
     6.8 Responsibility for Distributions and Withholding of Taxes. The
Committee shall furnish information to SYSCO concerning the amount and form of
distribution to any Participant entitled to a distribution so that SYSCO may
make or cause the Trust to make the distribution required. The Committee shall
also calculate the deductions from the amount of the benefit paid under the Plan
for any taxes required to be withheld by federal, state, or local government and
shall cause them to be withheld.

-15-



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION
     7.1 Committee Appointment. The Committee shall be comprised of the Chief
Executive Officer, the Secretary, and the Treasurer of SYSCO. The Board of
Directors or its designee shall have the sole discretion to remove any one or
more Committee members and to appoint one or more replacement or additional
Committee members from time to time.
     7.2 Committee Organization and Voting. The Committee shall select from
among its members a chairman to preside at all of its meetings and shall elect a
secretary without regard to whether that person is a member of the Committee.
The secretary shall keep all records, documents, and data pertaining to the
Committee’s supervision and administration of the Plan. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business, and the vote of a majority of the members present at any meeting shall
decide any question brought before the meeting. In addition, the Committee may
decide any question by vote, taken without a meeting, of a majority of its
members. A member of the Committee who is also a Participant shall not vote or
act on any matter relating solely to himself.
     7.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and shall have all powers necessary to accomplish
those purposes, including, but not by way of limitation, the right, power, and
authority:
          (a) to make rules and regulations for the administration of the Plan;
          (b) to construe all terms, provisions, conditions, and limitations of
the Plan;
          (c) to correct any defect, supply any omission, or reconcile any
inconsistency that may appear in the Plan in the manner and to the extent it
deems expedient to carry the Plan into effect for the greatest benefit of all
parties at interest;
          (d) to designate the persons eligible to become Participants;
          (e) to determine all controversies relating to the administration of
the Plan, including but not limited to:
          (i) differences of opinion arising between SYSCO and a Participant,
except when the difference of opinion relates to the entitlement to, the amount
of, or the method or timing of payment of a benefit affected by a Change of
Control, in which event, such difference shall be decided by judicial action;
and

-16-



--------------------------------------------------------------------------------



 



          (ii) any question it deems advisable to determine in order to promote
the uniform administration of the Plan for the benefit of all parties at
interest;
          (f) to delegate by written notice any Plan administration duties of
the Committee to such individual members of the Committee, individual employees
of SYSCO, or groups of employees of SYSCO, as the Committee determines to be
necessary or advisable to properly administer the Plan; and
          (g) to designate the investment options treated as Investments for
purposes of this Plan.
     7.4 Committee Discretion. The Committee, in exercising any power or
authority granted under this Plan or in making any determination under this
Plan, shall perform or refrain from performing those acts pursuant to such
authority, using its sole discretion and judgment. By way of amplification and
without limiting the foregoing, SYSCO specifically intends that the Committee
have the greatest possible discretion to construe the terms of the Plan and to
determine all questions concerning eligibility, participation, and benefits. Any
decision made by the Committee or any refraining to act or any act taken by the
Committee in good faith shall be final and binding on all parties. The
Committee’s decision shall never be subject to de novo review. Notwithstanding
the foregoing, the Committee’s decisions, refraining to act or acting is to be
subject to judicial review for those incidents occurring during the Plan Year in
which a Change of Control occurs and during the next three succeeding Plan
Years.
     7.5 Reimbursement of Expenses. The Committee shall serve without
compensation for its services but shall be reimbursed by SYSCO for all expenses
properly and actually incurred in the performance of its duties under the Plan.
     7.6 Indemnification. To the extent permitted by law, members of the Board
of Directors members of the Committee, employees of SYSCO, and all agents and
representatives of SYSCO shall be indemnified by SYSCO, and saved harmless
against any claims resulting from any action or conduct relating to the
administration of the Plan, except claims arising from gross negligence, willful
neglect, or willful misconduct.

-17-



--------------------------------------------------------------------------------



 



ARTICLE VIII
AMENDMENT AND/OR TERMINATION
     8.1 Amendment or Termination of the Plan. The Board of Directors may amend
or terminate this Plan at any time by an instrument in writing.
     8.2 No Retroactive Effect on Account. Absent a Participant’s prior consent,
no amendment shall affect the rights of such Participant to the amounts then
standing to his credit in his Account in the Deferred Compensation Ledger, to
change the method of calculating Investment earnings and losses already accrued
prior to the date of the amendment, or to change a Participant’s rights under
any provision relating to a Change of Control after a Change of Control has
occurred. However, the Board of Directors shall retain the right at any time to
change in any manner the method of calculating Investment earnings and losses
effective from and after the date of the amendment if it has been announced to
the Participants.
     8.3 Effect of Termination. Upon termination of the Plan, the following
provisions of this Section 8.3 shall apply:
          (a) No additional amounts shall be credited to any Participant’s
Account in the Deferred Compensation Ledger, to the extent that such amounts
relate to Director’s fees earned on or after the effective date of the Plan’s
termination.
          (b) The Committee or its designee may, in its sole discretion,
authorize distributions of the balance of the Participant’s Account in the
Deferred Compensation Ledger to Participants as a result of the Plan’s
termination, provided that:
          (i) All deferred compensation arrangements sponsored by the Company
that would be aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations if the Participant participated in such arrangements are
terminated;
          (ii) No distributions other than distributions that would be payable
under the terms of the Plan if the termination had not occurred are made within
twelve (12) months of the termination of the Plan;
          (iii) The remaining balances of all Participants’ Accounts after
distributions pursuant to Section 8.3(b)(ii), are distributed within twenty-four
(24) months of the termination of the Plan; and
          (iv) SYSCO does not adopt a new deferred compensation arrangement at
any time within three (3) years following the date of the termination of the
Plan that would be aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations if the Participant participated in this Plan and the new
arrangement.

-18-



--------------------------------------------------------------------------------



 



          (c) Except as otherwise provided in Section 8.3(a) and 8.3(b), on and
after the effective date of the Plan’s termination, (i) the Plan shall continue
to be administered as it was prior to the Plan’s termination, (ii) all amounts
credited the Participant’s Account in the Deferred Compensation Ledger prior to
the date of termination shall be payable only under the conditions, at the time,
and in the form then provided in this Plan, and (iii) no Participant shall be
entitled to a distribution of his Account solely as a result of the Plan’s
termination in accordance with the provisions of this Article VIII.

-19-



--------------------------------------------------------------------------------



 



ARTICLE IX
FUNDING
     9.1 Payments Under This Plan Are the Obligation of SYSCO. SYSCO shall pay
the benefits due the Participants under this Plan; however, should it fail to do
so when a benefit is due, the benefit shall be paid by the trustee of that
certain trust established pursuant to Section 9.2. In any event, if the Trust
fails to pay for any reason, SYSCO shall remain liable for the payment of all
benefits provided by this Plan.
     9.2 Plan Obligations May Be Funded Through Rabbi Trust. It is specifically
recognized by both SYSCO and the Participants that SYSCO may, but is not
required to, contribute any amount it finds desirable to a so-called “Rabbi
Trust,” established to accumulate assets to fund the obligations of SYSCO under
this Plan. However, under all circumstances, the rights of the Participants to
the assets held in the Trust shall be no greater than the rights expressed in
the Plan and the trust agreement governing the Trust. Nothing contained in any
trust agreement which creates any funding trust or trusts shall constitute a
guarantee by SYSCO that assets of SYSCO transferred to that trust or those
trusts shall be sufficient to pay any benefits under this Plan or would place
the Participant in a secured position ahead of general creditors should SYSCO
become insolvent or bankrupt. Any trust agreement prepared to fund SYSCO’s
obligations under the Plan must specifically set out these principles so it is
clear in that trust agreement that the Participants in this Plan are only
unsecured general creditors of SYSCO in relation to their benefits under this
Plan.
     9.3 Reversion of Excess Assets. SYSCO may at any time request the record
keeper for the Plan to determine the present Account balance, taking into
account credits and debits arising from the deemed Investment earnings and
losses in accordance with Sections 4.3 and 4.4 and interest credited pursuant to
Section 4.5, as of the month end coincident with or next following the request,
of all Participants and Beneficiaries of deceased Participants for which SYSCO
is or will be obligated to make payments under this Plan. If the fair market
value of the assets held in the Trust, as determined by the Trustee as of that
same date, exceeds the total of the accrued benefits of all Participants and
Beneficiaries by twenty-five percent (25%), SYSCO may direct the trustee to
return to it all of the excess funds. However, if there has been a Change of
Control, for the purpose of determining if there are excess funds, all
contributions made prior to the Change of Control shall be subtracted from the
fair market value of the assets held in the Trust as of the determination date
but before the determination is made.
     9.4 Participants Must Rely Only on General Credit of SYSCO. It is also
specifically recognized by both SYSCO and the Participants that this Plan is
only a general corporate commitment and that each Participant must rely upon the
general credit of SYSCO for the fulfillment of its obligations hereunder. Under
all circumstances the rights of Participants to any asset held by SYSCO shall be
no greater than the rights expressed in this Plan. Nothing contained in this
Plan shall constitute a guarantee by SYSCO that the assets of SYSCO will be
sufficient to pay any benefits under this Plan or would place the Participant in
a secured position ahead of general creditors of SYSCO. Though SYSCO has
established and may fund a Rabbi Trust, as indicated in Section 9.2, to
accumulate

-20-



--------------------------------------------------------------------------------



 



assets to fulfill its obligations, the Plan and any such trust shall not create
any lien, claim, encumbrance, right, title or other interest of any kind
whatsoever in any Participant in any asset held by SYSCO, contributed to any
such trust or otherwise designated to be used for payment of any of its
obligations created in this Plan. No specific assets of SYSCO have been or will
be set aside, or will in any way be transferred to any trust or will be pledged
in any way for the performance of SYSCO’s obligations under this Plan which
would remove such assets from being subject to the general creditors of SYSCO.

-21-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     10.1 Limitation of Rights. Nothing in this Plan shall be construed:
          (a) to give any member of the Board of Directors any right to be
designated a Participant in the Plan;
          (b) to give a Participant any right with respect to the fee or
compensation deferred, the deemed Investment earnings and losses, or the
interest credited in the Deferred Compensation Ledger, except in accordance with
the terms of this Plan;
          (c) to limit in any way the right of SYSCO to remove a Participant
from the Board of Directors at any time;
          (d) to evidence any agreement or understanding, expressed or implied,
that SYSCO shall retain a Participant as a member of the Board of Directors for
any particular remuneration; or
          (e) to give a Participant or any other person claiming through him any
interest or right under this Plan other than that of any unsecured general
creditor of SYSCO.
     10.2 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the funds due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those funds for the benefit of the minor or incompetent in any
manner the Committee determines in its sole discretion.
     10.3 Nonalienation of Benefits. No right or benefit provided in this Plan
shall be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in this Plan. No right or benefit under this Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same shall be void. No right or benefit under this Plan shall in
any manner be liable for or subject to any debts, contracts, liabilities or
torts of the person entitled to such benefits. If any Participant or any
Beneficiary becomes bankrupt or attempts to anticipate, alienate, sell, assign,
pledge, encumber or charge any right or benefit under this Plan, that right or
benefit shall, in the discretion of the Committee, cease. In that event, the
Committee may have SYSCO hold or apply the right or benefit or any part of it to
the benefit of the Participant or Beneficiary, his or her spouse, children or
other dependents or any of them in any manner and in any proportion the
Committee believes to be proper in its sole and absolute discretion, but is not
required to do so.
     10.4 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any

-22-



--------------------------------------------------------------------------------



 



decision or action taken by the Committee when it relies upon information
supplied to it by any officer of SYSCO, SYSCO’s legal counsel, SYSCO’s
independent accountants, or other advisors in connection with the administration
of this Plan shall be deemed to have been taken in good faith.
     10.5 Severability. If any term, provision, covenant or condition of the
Plan is held to be invalid, void or otherwise unenforceable, the rest of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.
     10.6 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if submitted in writing and
hand-delivered or sent by U.S. mail to the principal office of SYSCO or to the
residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand-delivery or if delivery is by mail, as of the date
shown on the postmark.
     10.7 Gender and Number. If the context requires it, words of one gender
when used in this Plan shall include the other, and words used in the singular
or plural shall include the other.
     10.8 Governing Law. The Plan shall be construed, administered, and governed
in all respects by the laws of the State of Texas.
     10.9 Effective Date. This Plan shall be operative and effective on July 2,
2008.
     10.10 Compliance with Section 409A. The Plan (i) is intended to comply
with, (ii) shall be interpreted and its provisions shall be applied in a manner
that is consistent with, and (iii) shall have any ambiguities therein
interpreted, to the extent possible, in a manner that complies with
Section 409A.
     IN WITNESS WHEREOF, SYSCO has executed this document as of July 2, 2008.

                  SYSCO CORPORATION    
 
           
 
  By:
Name:   /s/ Michael C. Nichols
 
Michael C. Nichols    
 
  Title:   Sr. Vice President, General Counsel
  and Corporate Secretary    

-23-



--------------------------------------------------------------------------------



 



EXHIBIT “A”
INVESTMENT OPTIONS
[Attached]

-24-



--------------------------------------------------------------------------------



 



Effective July 2, 2008
SECOND AMENDED AND RESTATED
2005 SYSCO CORPORATION
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
INVESTMENT OPTIONS
     The following are the “Investments” that are available under the Second
Amended and Restated 2005 SYSCO Corporation Board of Directors Deferred
Compensation Plan:

      Options   Manager
Equity Income Trust
  T. Rowe Price Associates, Inc.
500 Index B Trust
  MFC Global Investment Management
Mid-Value Trust
  T. Rowe Price Associates, Inc.
Overseas Equity Trust
  Capital Guardian Trust Company
Small Cap Value Trust
  Wellington Management Company LLC
Brandes International Equity Fund
  Brandes Investment Partners
Frontier Capital Appreciation
  Frontier Capital Management Company, LLC
Bond Index B Trust
  Declaration Management & Research LLC

Default Investment
     Moody’s Average Corporate Bond Yield, as described in the Plan’s Default
Investment definition.

 